ON MOTION FOR REHEARING-.
The original opinion in this case, by which the judgment was affirmed, was filed March 9, 1909.
' Defendants now present their motion for a rehearing, and modification of the judgment, in which the point is made that error was committed by the court in holding that the trial court properly construed the sheriff’s deed void as to all the parties defendant in the tax suit, when the court in the tax proceedings had acquired jurisdiction of some of the parties defendant, and that the deed as to them was and is valid.
Upon reconsideration of this question, we are of the opinion that the point is well taken. As to Mary A. Lemen, misnamed Mollie H. Lemen in the tax proceedings and the deed, and Hattie E. Stone, miscalled Birdie E. Stone, the tax proceedings and deed are void, and the court had no jurisdiction over them, they not having been made parties to the tax suit. As to Mrs. Carrie E. Thurber, we did not intend to hold that the fact that she is designated in the caption of the petition as an beir of Nathan T. Thurber, and in the taxbill as the widow of Nathan T. Thurber, in any way invalidated or affected the proceedings against her or her interest; and whatever interest she *133may have had in the land, whether as heir, widow or owner, it was liable for the taxes against it. Nor do we think that the fact, that Katie Antoinette Viger is named Katie A. Yigar renders the deed void or in any way invalidates it as against her, as it is well settled that the middle name of a person is no part of his name. Thus, in Corrigan v. Schmidt, 126 Mo. 304, it is ruled that' the omission of the initial letter of the defendant’s middle name in a suit against him does not constitute a misnomer. [Turner v. Gregory, 151 Mo. 100.]
No principle of law is better settled than that a judgment may be void or erroneous as to some of the parties defendant, and regular and valid as to others. In Stevenson v. Black, 168 Mo. l. c. 558, it is said: “Appellants insist that the judgment is wholly void, for the reason that, although it recites that all the defendants were notified' of the pendency of the suit by publication, yet the record shows that the order of publication was addressed only to Mrs. Georgeson and her husband, and that summons was ordered for the Blacks, and there is no return of that summons shown. Respondent concedes that the judgment is void in so far as it purports to affect the interests of the defendants Mary E. and Columbus Black, for the reason above stated, but maintains that it is valid as affecting the title of Mrs. Georgeson who was the real owner, and her husband, the order of publication as to them being entirely regular and duly executed. The contention of the appellants is that the judgment is an entirety, and being void as to some of the defendants is void as to all. The law on that point, however, has been decided by this court contrary to the contention. [Williams v. Hudson, 93 Mo. 524; Boyd v. Ellis, 107 Mo. 394.] In both the cases just cited the judgments in question were for delinquent taxes, as this is, and it was held that though the judgment was void as to one or more defendants, who were not served with *134process, it was valid as to those who were served, and the sale under execution carried their title. In discussing the case last cited the learned counsel for appellants ask if this court intends to say that, in such case, if the land is owned by four persons, two of whom are served with process and the other two not served, the decree as against all four will carry all the title under the execution sale and sheriff’s deed? These decisions announce no such result. In the hypothesis propounded the interests of the two defendants served with process would be affected, but not those of the two not served. If, therefore, Mrs. Black or Columbus Black had any title to the land in question, it was not affected by the judgment or sheriff’s sale. But whatever right Mrs. Georgeson, before the sheriff’s sale, might have asserted against the Blacks, the purchaser at that sale could assert against them. If before the sheriff’s sale the Blacks had such a right of possession as could have been maintained against Mrs. Georgeson, they had the same right against the purchaser at that sale. This plaintiff holds now the title that Mrs. Georgeson held then, neither more nor less, and Mrs. Black’s interest, if any she had, was not impaired by that sale.”
Nor does it make any difference in this case that the land may not have been assessed to the true owners (Stevenson v. Black, supra), as the tax suit Was against them, and proper under the statute..
Our conclusion is that the motion should be sustained and the judgment modified. The judgment of the circuit court, so far as it affects the title to the interests acquired by the purchase of the interests and estates of Carrie E. Thurber and Katie A. Viger, is reversed, with directions to the circuit court to enter up a judgment for defendants vesting in them the title to the interests and shares of said Carrie E. Thurber and Katie A. Viger in said lands acquired by them by virtue of said sheriff’s deed under said tax judg*135ment, and to enter a further decree in favor of plaintiff for whatever interest he may have acquired by deeds of conveyance in the shares or interests of Mary A. Lemen and Hattie E. Stone. As to what said several interests in said lands are was not determined by the circuit court, and we are not sufficiently advised to determine the same, and hence express no opinion at this time.
All concur.